C. D. San Juan. Nulidad de contrato de hipoteca.
(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
Vista la moción de la demandante apelada solicitando la desesti-mación de este recurso y oídas las partes en audiencia celebrada el día 16 de noviembre de 1942;
POR CUANTO, si bien es cierto que aparece comprobado que el le-gajo de la sentencia y la transcripción de la evidencia en este caso fueron radicados en la Secretaría de esta Corte el día 6 de noviembre de 1942 a pesar de que la apelación se interpuso el día 8 de enero de 1942 y que la transcripción de evidencia fué aprobada por la corte inferior el día 9 de abril de este año, también se ha probado que el abogado del apelante nunca fué debidamente notificado por el Se-cretario de la corte inferior del señalamiento para la aprobación de la transcripción de la evidencia como lo requiere el artículo 299 del Código de Enjuiciamiento Civil según fué enmendado por la Ley núm. 111 aprobada el 5 de mayo de 1939;
Pob Cuanto, de acuerdo con la Regla 59 del Reglamento de este Tribunal, tenemos discreción para no acceder a una desestimación cuando el apelante demuestre, como aquí lo ha hecho, que hubo justa causa para la dilación (Vázquez v. Laugier, 59 D.P.R. 581) y no habiéndose alegado ni probado que la apelación sea frívola y encon-trándose radicado ya el alegato de la apelante,
Pob tanto, se declara sin lugar la moción de desestimación.
El Juez Asociado Sr. Snyder no intervino.